Per Curiam.
—There seems to be no doubt that the judge below was correct in holding that the trial of the action would involve the taking of a long account, unless the counsel for the appellant was correct in arguing that the account, if long, was such as would be taken under a counterclaim. The answer pleads as a defense what it pleads as a counterclaim, also. Then the long account would be involved in issue upon the complaint, irrespective of there being a counterclaim.
Order affirmed, with ten dollars costs.
Sedgwick, Ch., and Freedman, J., concur.